Exhibit 10.2
THIRD AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)
     THIS THIRD AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY) (this
“Amendment”) made and entered into as of September 30, 2010, by and between:
PIPER JAFFRAY & CO., a Delaware corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”); has reference to the
following facts and circumstances (the “Preambles”):
     A. Borrower and Lender entered into the Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2008 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).
     B. The Agreement was amended previously, as described in the Amendment to
Loan Agreement (Broker-Dealer VRDN Facility) dated as of November 3, 2008 and
the Second Amendment to Loan Agreement (Broker-Dealer VRDN Facility) dated as of
September 25, 2009; and Borrower and Lender desire to further amend the
Agreement in the manner hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Preambles. The Preambles are true and correct, and, with the defined
terms set forth herein, are incorporated herein by this reference.
     2. Amendment to Agreement. The Agreement is amended effective as of
September 30, 2008, as follows:
(a) The definition of “Termination Date” in Section 1 of the Agreement is
deleted and replaced with the following:
     Termination Date shall mean the earlier of December 31, 2010, or the date
on which this Agreement is terminated pursuant to Section 12.
(b) Exhibit C to the Agreement is deleted and replaced with Exhibit C attached
hereto and incorporated by reference.
     3. References. All references in the Note, the Collateral Pledge Agreement,
and the other Credit Documents to “the Loan Agreement (Broker-Dealer VRDN
Facility)”, and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.
     4. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.
     5. Continuing Security. The Agreement, as hereby amended, and the Note,
are, and shall continue to be, secured by the Collateral Pledge Agreement.
     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign, transfer or delegate any of its
rights or obligations under the Agreement as amended by this Amendment.
     7. Representations and Warranties. Borrower hereby represents and warrants
to Lender that:
(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;
(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of,

 



--------------------------------------------------------------------------------



 



the terms of the Certificate or Articles of Incorporation or By-Laws of
Borrower, any applicable law, rule, regulation, order, writ, judgment or decree
of any court or governmental or regulatory body, instrumentality authority,
agency or official or any agreement, document or instrument to which Borrower is
a party or by which Borrower or any of its property or assets is bound or to
which Borrower or any of its property is subject;
(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(d) all of the representations and warranties made by Borrower in the Agreement,
the Note, the Collateral Agreement, and the other Credit Documents are true and
correct in all material respects on and as of the date of this Amendment as if
made on and as of the date of this Amendment; and
(e) as of the date of this Amendment, Borrower is in compliance with all
provisions of the Agreement, the Note, the Collateral Agreement, and the other
Credit Documents.
     8. Inconsistency. In the event of any inconsistency or conflict between
this Amendment and the Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.
     9. Conditions. Notwithstanding any provision contained in this Amendment to
the contrary, this Amendment shall not be effective unless and until Lender
shall have received:
(a) this Amendment, duly executed by Borrower;
(b) a Certificate of Secretary (with Resolutions), certified by the Secretary of
Borrower;
(c) the Pricing Letter, duly executed by Borrower;
(d) a certificate of good standing for Borrower issued by the Delaware Secretary
of State (or other evidence of good standing acceptable to Lender); and
(e) such other documents and information as reasonably required by Lender.
     IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of
the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

- 2 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
THIRD AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)

                  Borrower:    
 
                PIPER JAFFRAY & CO.    
 
           
 
  By:   /s/ Debbra L. Schoneman
 
Debbra L. Schoneman, Chief Financial Officer    
 
           
 
  By:   /s/ Timothy L. Carter
 
Timothy L. Carter, Treasurer    
 
                Lender:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Katherine K. Miller
 
Katherine K. Miller, Senior Vice President    

- 3 -



--------------------------------------------------------------------------------



 



Exhibit C
(Pricing and Fees)
     Applicable Margin shall have the meaning set forth in the letter agreement
dated October 30, 2010, executed by Lender and Borrower (the “Pricing Letter”).
     Commitment Fee shall have the meaning set forth in the Pricing Letter.
     Advisory Fee shall have the meaning set forth in the Pricing Letter.

 



--------------------------------------------------------------------------------



 



(US BANK LOGO) [c59626c5962601.gif]
September 30, 2010
Piper Jaffray & Co.
800 Nicollet Mall, J09S04
Minneapolis, Minnesota 55402
Attention: Debbra L. Schoneman, Chief Financial Officer and Timothy L. Carter,
Treasurer
Re: Loan Agreement (Broker-Dealer VRDN Facility) dated as of September 30, 2008,
executed by U.S. Bank National Association (“Lender”) and Piper Jaffray & Co.
(“Borrower”) (as amended, the “Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in the Agreement as amended by this letter agreement)
Dear Debbra and Tim:
This letter agreement is the Pricing Letter, as defined in the Third Amendment
to Loan Agreement (Broker-Dealer VRDN Facility) dated as of September 30, 2010.
The following terms are defined and incorporated into the Agreement by
reference:
     Applicable Margin shall mean One Percent (1.0%).
     Commitment Fee. From and including the date of this Agreement to but
excluding the Termination Date, Borrower shall pay a nonrefundable commitment
fee on the unused portion of the Facility Amount (determined by subtracting the
outstanding principal amount of all Advances from the Facility Amount) at an
annual rate of 25/100 Percent (0.25%). The commitment fee shall be (a)
calculated on a daily basis, (b) payable quarterly in arrears on the first (1st)
day of each calendar quarter prior to the Termination Date and on the
Termination Date, (c) calculated on an actual day, 360-day year basis; and
(d) if the credit facility hereunder is terminated by Borrower at any time prior
to December 31, 2010 pursuant to Section 2 above, the commitment fee owed by
Borrower at that time shall be calculated as of December 31, 2010.
     Advisory Fee. Borrower shall pay Lender, in conjunction with the Third
Amendment to Loan Agreement dated as of September 30, 2010, an advisory fee in
the amount of $78,767.12.
Please indicate your acceptance of this Pricing Letter by signing in the space
indicated below and returning a copy of this letter to the undersigned.

          Very Truly Yours,    
 
        U.S. BANK NATIONAL ASSOCIATION    
 
       
By:
  /s/ Katherine K. Miller
 
Katherine K. Miller, Senior Vice President    

(BORROWER’S SIGNATURES ON PAGE 2)

 



--------------------------------------------------------------------------------



 



Piper Jaffray & Co.
September 30, 2010
Page 2
Accepted and agreed to by Borrower as of October 30, 2010:

          PIPER JAFFRAY & CO.    
 
       
By:
  /s/ Debbra L. Schoneman
 
Debbra L. Schoneman, Chief Financial Officer    
 
       
By:
  /s/ Timothy L. Carter
 
Timothy L. Carter, Treasurer    

 